Title: To George Washington from Josiah Parker, 1 July 1789
From: Parker, Josiah
To: Washington, George

 

Sire
New York July 1st 1789

Major Lindsay and Captain Bedinger his deputy has forwarded to me Letters with a request that I should inclose them to you The first is naval officer & Collector of Elizabeth River District resident at Norfolk or Portsmouth he succeeded me in office with my full approbation and employed Captain Bedinger as his deputy who I know by experience (he haveing lived with me when in office upwards of three years) to be fully equal to any duty in that department which may be assignd to him. he is a Native of Berkeley County. Served in the Army from his early youth—was captured at Fort Washington—and was noticed by General Green in the southern department as a valuable officer, when I was appointed naval officer he was recommended to me as a deputy by Colonel Carrington and I found him fully equal to my expectation—he would not wish to surplant Major Lindsay but as there are to be a Naval officer & Collector of the District he solicits the one which Major Lindsay may not obtain.
My Brother Copeland Parker allso served me as deputy untill my resignation but as he is a young man & never had the honor to serve his Country I would not recommend him in preference to either—but as a surveyor is to be appointed he will be happy to accept of the appointment, he is well acquainted with the duties of the Office & his fidelity can be relyed on.
Captain Thomas Bowne requests to be continued as officer at South Quay Mr Gibb at Follys landing & George Savage Esqr. at Cherrystons—they have been in office some time and have acquired the confidence of the Executive of Virginia.
Mr J. B. Nickolls who married a Sister to Mr Swanwick of Philadelphia a Merchant at Portsmouth & a man of business has solicited me to name him to you—as desirous of being employd as Naval Officer or Collector.
Colonel Willis Willson representative of Norfolk County who was a Captain in one of the state Ships allso desires to be named. As well as Colonel Thomas Mathews representative of the Borough & Speaker of the Assembly, they are ready to receive any appointment which you may think they deserve.

Mr Archibald Richardson Searcher at Suffolk wishes to be appointed Surveyor there & Colonel James Wells of the Militia of Isle of Wight requests to be appointed Surveyor at Smithfield.
Colonel Finnie has allso requested me to name him as willing to be employed in any manner you may direct.
Being sensible you will be troubled with a variety of applications and not willing to be troublesome to you have done myself the honor of nameing those persons who expect it from me—and leave the rest with great Submission to your better judgment. with the most Exalted sentiments of respect & regard sire I have the honor to be your most obedient and very humble servant.

J: Parker


Since writeing the above have received a letter from David Meade Randolph Esqr. which I do myself the honor to inclose.

